
	

114 SRES 231 ATS: Honoring the memory and legacy of the two Louisiana citizens who lost their lives, recognizing the heroism of first responders and those on the scene, and condemning the attack of July 23, 2015, in Lafayette, Louisiana.
U.S. Senate
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 231
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2015
			Mr. Vitter (for himself, Mr. Cassidy, Mr. McConnell, Mr. Reid, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the memory and legacy of the two Louisiana citizens who lost their lives, recognizing the
			 heroism of first responders and those on the scene, and condemning the
			 attack of July 23, 2015, in Lafayette, Louisiana.
	
	
 Whereas on July 23, 2015, a gunman perpetrated a horrific attack at the Grand Theatre 16 movie theatre in Lafayette, Louisiana, killing two Louisiana citizens;
 Whereas Jillian Johnson, of Lafayette, Louisiana, a Lafayette businesswoman, musician, and wife, who served her community with kindness and grace, was killed;
 Whereas Mayci Breaux, of Franklin, Louisiana, a student preparing for a career as an ultrasound and radiology technician, who served her community with compassion and enthusiasm, was also killed;
 Whereas nine Louisiana citizens were injured in the course of this senseless attack; Whereas the swift and courageous response by those in the theater and law enforcement officers and first responders prevented additional loss of life; and
 Whereas the people of the United States stand united with the community of Lafayette and the families of the victims to support all those affected and pray for healing and peace: Now, therefore, be it
		
	
 That the Senate— (1)condemns the attack of July 23, 2015, in Lafayette, Louisiana;
 (2)honors the memory of the two Louisiana citizens who lost their lives; (3)recognizes the skill and heroism of the law enforcement officers, members of the Armed Forces, and first responders who came to the aid of others;
 (4)commends the efforts of those who are working to care for the injured and investigate this horrific incident;
 (5)extends its heartfelt condolences and prayers to the families of the victims, and to all those affected in the community of Lafayette and in the United States; and
 (6)pledges to continue to work together to prevent future attacks.  